Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,460,348 to Cox in view of U.S. Patent No. 5,979,130 to Gregg et al.
Regarding claim 1, Cox discloses an anchor assembly for attaching a first structure to a second structure (fig. : see 22 and 20 attached to different structures), and having a body with first (22) and second (20) faces being transverse to each other (see figs 2 and 4, and column 2, lines 11-16), an elongated slot (fig. 4: 28) in the first face, and the second face has through holes (where 26 are inserted), a fastening member 

    PNG
    media_image1.png
    240
    318
    media_image1.png
    Greyscale

Regarding the recent limitation of “as a result of differential settlement”, it should be noted that Cox in view of Gregg inherently may inherently slide as settling of the structures occurs or by other natural means.
Regarding claim 2, the assembly is “L” shaped (column 2, lines 11-16).
 Regarding claim 4, the fastener is a grommet (fig. 3: 36, 37 and 38).

Regarding claim 6, the grommet is an elastomeric material (column 3, lines 13-33).
Regarding claim 7, a washer (39) is connected to the grommet.
Regarding claim 9, the body is metal (column 1, lines 29-34).
Regarding claim 10, the body of Cox will inherently fail at temperatures exceeding 1000 degrees F.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,460,348 to Cox in view of U.S. Patent No. 5,979,130 to Gregg et al.
Further in view of U.S. Patent No. 3,558,005 to Crabtree et al. 
Regarding claim 8, Cox does not disclose the use of adhesive with the washer and grommet.  Crabtree discloses the use of adhesives with washers and grommets (column 3, lines 17-21).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Cox by adding an adhesive, as disclosed by Crabtree, in order to better secure the assembly together.

Response to Arguments
Applicant's arguments filed 11/18/21 have been fully considered but they are not persuasive.  The applicant argues the Cox and Gregg references are for different use and therefore are not reasonably combined.  However, the combination of Cox and .






Conclusion	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is                    (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633